Citation Nr: 1147089	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-35 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent for bilateral pes planus with hallux valgus, post-operative. 

2.  Entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.30 for convalescence following surgery. 

3.  Entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.29 for hospital treatment in excess of 21 days for a service-connected condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to October 1980 and from June 1981 to July 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) which the benefits sought on appeal.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

VA treatment records show that the Veteran had surgery to her right foot in September 2006, and she had surgery to her left foot in November 2006.  In a November 2011 statement, the Veteran and her representative contend that VA never obtained the Veteran's surgery reports from the North Texas VA Healthcare system.  The Board notes that VA treatment records dated in 2006 are of record, and these records include a September 2006 pre-operative note, as well as pre-operative, post-operative and discharge notes dated in November 2006.  The Veteran's actual surgical reports and a discharge note related to the September 2006 surgery, however, are not of record.  The Veteran's representative contends that the Veteran's surgical reports or hospital summary reports may contain information about the length and periods of convalescence required for the Veteran's surgery.  In order to afford the Veteran every benefit of the doubt in this case, the Board finds that a remand for these records is warranted.  

The RO/AMC should attempt obtain VA surgical reports or hospital summary reports from the North Texas VA Healthcare system for surgeries performed in September 2006 and November 2006 and should associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate. See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In a November 2011 statement, the Veteran and her representative contend that separate evaluations are warranted in this case for "painful and exquisitely tender scars" on both feet; a current VA examination was also requested.  The Board notes that during the Veteran's last VA examination, completed in April 2007, the VA examiner identified several surgical scars present on both feet; however, the Veteran was stated to have moderately tender and exquisitely tender calluses on the feet, not scars.  Nonetheless, evaluations based on the Veteran's surgical scars have not yet been considered by the RO.  The Board finds that a remand for a new VA examination is needed to fully evaluate the Veteran's current disability picture, to include her surgical scars.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994.  Thereafter, the RO/AMC should consider whether separate ratings based on the Veteran's surgical scars are warranted. 

The Board notes that if additional VA treatment records, to any include surgical and hospital reports, do not clearly identify periods of convalescence required for the Veteran's September 2006 and November 2006 surgeries, the VA examiner should provide an opinion, based on the available medical evidence, as to whether either of the Veteran's surgeries necessitated at least one month of convalescence.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding VA surgical reports or hospital summary reports from the North Texas VA Healthcare system for surgeries performed in September 2006 and November 2006, and should associate them with the claims file.  The Board notes that VA treatment records dated in September 2006 and November 2006 are currently of record; however, the actual surgical reports are not of record.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  After all outstanding VA treatment records have been associated with the claims file; the Veteran should be afforded an updated VA examination(s) within the appropriate specialty to assess the current severity of her service-connected bilateral foot disability as well as her surgical scars.  The claims folder, along with a copy of this remand, must be made available to the examiner for review before the examination.  The VA examiner should respond to the following:

a).  The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral pes planus with hallux valgus under the rating criteria.  

b).  The examiner should report all signs and symptoms necessary to evaluate the Veteran's surgical scars under the rating criteria, including the size of the scar(s) and whether there is pain, instability, or limitation of motion or function.  It should also be noted whether the scar is deep, superficial, or painful. 

c).  If additional VA treatment records, to any include surgical and hospital reports, do not clearly identify periods of convalescence required for the Veteran's September 2006 and November 2006 foot surgeries, the VA examiner should provide an opinion, based on the available medical evidence, as to whether either of the Veteran's surgeries necessitated at least one month of convalescence.  

d).  The VA examiner should also address the effects of the Veteran's service-connected disability on her occupation and daily activities. 

3.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  The RO/AMC should consider whether a separate evaluation is warranted for bilateral pes planus with hallux valgus, post-operative, based on the Veteran's surgical scars.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and her representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


